         Case 1:19-mj-00007-DAR Document 1 Filed 01/10/19 Page 1 of 1


                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                  :      MAGISTRATE NO.
                                          :
             v.                           :
                                          :
JOANNE LINGLE, and                        :      VIOLATION:
MANIJEH MEENOO SABA,                      :      40 U.S.C. § 6135
                                          :      (Parades, Assemblages, and Display of
                    Defendants.           :      Flags in the Supreme Court Building and
                                          :      Grounds)

                                  INFORMATION

      The United States Attorney charges that:

                                       COUNT ONE

      On or about January 9, 2019, within the District of Columbia, defendants, JOANNE

LINGLE, and MANIJEH MEENOO SABA, did unlawfully parade, stand, or move in

processions or assemblages on the Supreme Court Grounds, or display on the Grounds a flag,

banner, or device designed or adapted to bring into public notice a party, organization, or

movement.

      (Parades, Assemblages, and Display Flags on the Supreme Court Grounds, in
      violation of Title 40, United States Code, Section 6135)

                                                 Respectfully Submitted,

                                                 JESSIE K. LIU
                                                 United States Attorney
                                                 D.C. Bar No. 472845


                                          By:    ___________/s/____________________
                                                 LISA N. WALTERS
                                                 D.C. Bar No. 974492
                                                 Assistant United States Attorney
                                                 United States Attorney’s Office
                                                 555 4th Street, N.W., 4th Floor
                                                 Washington, D.C. 20530
                                                 (202) 252-7499
                                                  Lisa.Walters@usdoj.gov
